Citation Nr: 1715396	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  06-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for a heart disability, to include as secondary to service-connected disease or injury.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	John R. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision that, in pertinent part, declined to reopen a claim for service connection for diabetes mellitus on the basis that new and material evidence had not been received; from a December 2005 rating decision that, in pertinent part, denied service connection for peripheral neuropathy; and from a November 2015 rating decision that, in pertinent part, denied service connection for migraine headaches and for a heart disability.  The Veteran timely appealed.

The Veteran's claim for service connection for diabetes mellitus was originally denied in an unappealed September 2002 rating decision, due to lack of information to corroborate exposure to herbicides in active service.  New and material evidence would ordinarily be required to reopen this claim. 38 U.S.C.A. § 5108 (West 2014).  Changes to the law and regulations regarding diseases associated with exposure to herbicides based on service aboard ships in the offshore waters or inland waterways of Vietnam create a new basis of entitlement, so that the Board may adjudicate the Veteran's current claim for service connection for diabetes mellitus as an original, rather than as a reopened claim.  

In January 2017, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board. To date, VA has not received any additional response from the Veteran.

The issues of service connection for peripheral neuropathy, for a heart disability, and for migraine headaches are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's duties aboard ship during the Vietnam era were in offshore waters, and not inland waterways; hence, he is not presumed to have been exposed to herbicides in active service.

2.  Diabetes mellitus was not manifested during active service or within the first year after separation, and is not otherwise related to a disease or injury during service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by May 2005 and March 2006 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claim have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records, service personnel records, and outpatient treatment records; and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has been in receipt of Social Security disability benefits since March 2013, and VA is requesting those records in the remand below.  Given that the Veteran has been diagnosed with diabetes mellitus since 1992, and the appeal focuses upon exposure to herbicides in active service, such Social Security records are of minimum probative value to the Veteran's current claim for service connection.

During the hearing the undersigned clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, diabetes mellitus, peripheral neuropathy (organic disease of the nervous system), and myocarditis are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The Veteran seeks service connection for diabetes mellitus which he believes is due to exposure to herbicides in active service.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The record reflects that the Veteran was first diagnosed with diabetes mellitus in 1992, many years after his separation from active service.

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed diabetes mellitus may be granted on the basis that diabetes mellitus is presumed to be the result of in-service Agent Orange exposure.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.   Also, effective June 19, 2015, VA regulations were amended to provide for presumptive herbicide exposure for certain individuals who served in the Air Force or Air Force Reserve who operated, maintained, or served onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era.  

Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a recent court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

 "Service in Vietnam" does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Moreover, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In this case, the Veteran testified that he had in-country service in Vietnam on one occasion.  Records show that he was assigned to the U.S.S. Chipola (AO-63), which was a "fleet oiler."  The Veteran testified that he was aboard the ship in Cam Ranh Bay in Vietnam during his active service, and that the ship refueled vessels along the coastline.  The Veteran testified that he was a "gunner's mate" aboard ship, and that he went ashore just once as part of a shore party to pick up and drop off mail.   He testified that "each guy did it once" as part of their duty, and that all gunners' mates "had to go in because we were armed."  Here, the Veteran is competent to testify as to his experiences in active service.

The Veteran's Form DD 214 reflects receipt of the Vietnam Service Medal with Bronze Star, and receipt of the Republic of Vietnam Campaign Medal.  His personnel records also show the Veteran's participation in the Vietnam Counteroffensive from July 1970 to June 1971, and that the U.S.S. Chipola received a Meritorious Unit Commendation for providing highly effective mobile logistic support to units engaged in combat operations from September 1970 to March 1971.  These awards alone, however, do not establish the required service in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d at 1196 (Vietnam Service Medal given to some service members serving outside Vietnam and its territorial waters). 

In March 2014, VA received a response through the Personnel Information Exchange System (PIES) that the Veteran served aboard the U.S.S. Chipola in official waters of Vietnam on certain dates in January 1971, February 1971, March 1971, April 1971, May 1972, June 1972, July 1972, August 1972, and September 1972; and that the PIES response was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190. The Board notes that the U.S.S. Chipola is not listed as a vessel associated with service in Vietnam and exposure to herbicide agents.  

Consistent with the Court's order in Gray, VA undertook a review of the classification of Vietnam-area harbors.  "Inland waterways" are classified as fresh water rivers, streams, and canals, and similar waterways; and VA considers inland waterways to end at their mouth or junction to other offshore water features.  M21-1, IV.ii.1.H.2.a.  "Offshore waters" are classified as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean. M21-1, IV.ii.1.H.2.b.   Following such classification, Cam Ranh Bay harbor is considered to be part of the offshore waters of Vietnam because of its deep-water anchorage capabilities and open access to the South China Sea.

A response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that the 1971 command history for the U.S.S. Chipola does not reveal that the ship docked, or that it transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  Nor does the 1972 command history indicate that the ship docked, or that it transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.

Here, the Board finds the Veteran's lay testimony in January 2017 regarding his going ashore on one occasion not credible.  In August 2005 and in January 2006, the Veteran reported that he was a "Brown Water" sailor aboard the U.S.S. Chipola in Cam Ranh Bay.  In August 2006, he reported that the U.S.S. Chipola pulled in Cam Ranh Bay, but he could not remember the dates.  In October 2013, the Veteran reported providing all types of vessels with fuel, ammo, supplies, mail, and transporting sailors and Marines to other ships; and he also described witnessing typhoons.  However, none of the Veteran's previous statements provide any mention of going ashore or stepping foot on the ground in Vietnam.  The Veteran testified that "each guy did it once" as part of their duty.  Rather, the DPRIS response reveals that no personnel aboard the U.S.S. Chipola in 1971 and in 1972 went ashore in Vietnam.  

Consequently, the objective evidence of record weights against a finding that the Veteran ever stepped foot in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

As to service connection on a direct basis, the evidence of record weighs against a finding that diabetes mellitus was present during active service or within the first post-service year, or is otherwise related to disease or injury in active service-including exposure to herbicides.  Diabetes mellitus was not noted during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease.  Rather, the separation examination and a 1986 government examination each established that the endocrine system was normal and urinalysis was negative for sugar.  The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is rvelated to active service.  Post-service continuity of symptomatology of diabetes mellitus has not been established.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for diabetes mellitus. On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



REMAND

Records 

Records in the claims folder show that the Veteran receives Social Security benefits based upon disability.  The medical evidence that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

In January 2017, the Veteran testified that he had worked for twenty years as a police officer.  The RO or VA's Appeals Management Office (AMO) should specifically seek the Veteran's authorization for release of medical records from the police department where the Veteran worked-pertaining to migraine headaches, peripheral neuropathy, and/or a heart disability.

In addition, recent VA treatment records must be obtained for migraine headaches, peripheral neuropathy, and for any heart disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request all treatment records that pertain to migraine headaches, peripheral neuropathy, and/or a heart disability from the police department where the Veteran had worked for twenty years; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMO is unable to secure such records, the RO or AMO must notify the Veteran and (a) identify the specific records the RO or AMO is unable to obtain; (b) briefly explain the efforts that the RO or AMO made to obtain those records; (c) describe any further action to be taken by the RO or AMO with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from March 2017 forward; and associate them with the Veteran's claims file.

3.  Undertake appropriate action to obtain copies, from SSA, of the determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of an award, and any recent evaluations.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his agent until they are notified by the RO or AMO.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


